Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamada et al (2010/0109385).
Yamada et al figures 2 shows a structure comprising: a metal extrusion including a first structure (41, 42, figure 2) and a second structure (12, 11), the metal extrusion having a length and a width, wherein the first structure includes an elongated cavity (the interior of 41, 42) forming an internal passage along the length of the metal extrusion and wherein a width of the elongated cavity is less than an entire width (demonstrated by the width of 12, 26/27) of the metal extrusion, and the second structure includes an elongated surface (11 or 12) along the length of the metal extrusion configured to mate with a glass window (able to function as claimed and the window is not positively claimed), and wherein a width of the elongated surface is the entire width of the metal extrusion, wherein a surface of the elongated surface (the surface of either 11 or 12) forms and encloses a portion of the elongated cavity (the interior or 41, 42) of the first 
	Per claim 2, Yamada et al further shows the elongated cavity includes a first longitudinal edge and a second longitudinal edge, the first and second longitudinal edges defining an opening in a wall of the elongated cavity, the opening running along a length of the elongated cavity, the metal extrusion further including a support structure (55) that connects the first and second longitudinal edges to the second structure, 
Per claims 3-4, Yamada et al further shows wherein the elongated cavity includes a cylindrical tube, wherein the second structure is a plate, and the plate is directly connected to the support structure. 
Per claim 5, Yamada et al further shows the support structure (55) is configured to deform in response to a bending of at least the first structure or the second structure (able to function as claimed), such that the deformation of the support structure relieves a mechanical stress within the extruded structure that results from the bending (able to function as claimed)
Per claim 6-8, Yamada et al further shows at least the first structure (41 or 42) or the second structure (11 or 12) is deformed such that a shape of a first cross-section of the metal extrusion at a first location along a length of the metal extrusion is different than a shape of a second cross-section of the metal extrusion at a second location 
Per claims 9-10, Yamada et al further shows the first structure is deformed in a first direction, and the second structure is deformed in a second direction different than the first direction(inherently able to function as claimed pending the direction of force), wherein the first direction is a direction that is transverse to the length of the metal extrusion, and the second direction is a direction of rotation around a direction parallel to a length of the elongated cavity (inherently able to function as claimed pending the direction of force).
Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive.
With respect to applicant stating Yamada not showing “the first structure including an elongated cavity….encloses a portion of the elongated cavity of the first structure”, examiner respectfully points out that the surface of the second structure as demonstrated by parts 11, 12 surrounds the structures of parts 41, 42.  The surface of parts 11, 12 thus forms and encloses a portion of the cavity of the first structure as claimed.  
With respect to the dependent claims, the rejections as set forth above further clarify the rejections based on Yamada et al and not new rejections.  The rejections are clear as to the structures and the claims as set forth.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

12/1/2021